758 N.W.2d 284 (2008)
Diane OVERBAY, Personal Representative of the Estate of Bobby Overbay, Deceased, Plaintiff-Appellee,
v.
BOTSFORD GENERAL HOSPITAL, Defendant-Appellant, and
Michael Rebock, D.O., Manzoor Haroon, M.D., Quality Health Care, P.C., and M.A. Haroon, M.D., P.C., Defendants.
Docket No. 137807. COA No. 287941.
Supreme Court of Michigan.
December 19, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the November 20, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.